 

 

Exhibit 10.9

SELECTIVE INSURANCE GROUP, INC.

2005 OMNIBUS STOCK PLAN

DIRECTOR STOCK OPTION AGREEMENT

 

This DIRECTOR STOCK OPTION AGREEMENT (the "Stock Option Agreement"), is made and
entered into as of [DATE] (the "Date of Grant"), by and between Selective
Insurance Group, Inc., a New Jersey corporation (the "Company") and [DIRECTOR]
(the "Optionee").

 

WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Selective Insurance Group, Inc. 2005 Omnibus Stock Plan (the "Plan");

 

WHEREAS, Section 7 of the Plan provides for the grant of options to
Participants, including a Non-Employee Director of the Company; and

 

WHEREAS, the Corporate Governance and Nominating Committee of the Board has
approved the grant of an Option pursuant to the Plan, as hereinafter defined, to
the Optionee as set forth below;

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

1.   Definitions.  Capitalized terms that are used but not defined herein shall
have the meaning set forth in the Plan.

 

2.   Number of Shares and Exercise Price.  The Company hereby grants to the
Optionee an option (the "Option"), subject to all of the terms and conditions of
the Plan and this Stock Option Agreement, to purchase [NUMBER]1shares of the
common stock of the Company, par value $2.00 per share, at a price (the
"Exercise Price") of $[PRICE]2 per share.  The Option is intended to be a
Nonqualified Stock Option.

 

3.   Term of Option and Conditions of Exercise.

 

    (a)   Term of Option.  Unless the Option is earlier terminated in accordance
with Section 3(b) herein, or the terms of the Plan, the term of the Option shall
commence on the expiration of ten (10) years from the Date of Grant.  Upon the
termination of the Option, all rights of the Optionee hereunder shall cease.

 

    (b)   Vesting.  The Option shall become vested and exercisable upon the
first anniversary of the Date of Grant, provided, however, that to the extent
the Option is not yet exercisable, it shall become exercisable in full upon the
earlier of: (i) the date that the Optionee ceases to be a member of the Board
for any reason other than Cause, or (ii) the occurrence of a Change of Control. 
Notwithstanding the foregoing, if the Optionee ceases to be a member of the
Board by reason of Cause, the Option, whether or not then exercisable, shall be
terminated at the time of such cessation.

 
 

--------------------------------------------------------------------------------

1               [As determined by the Corporate Governance and Nominating
Committee.]

2               [Equal to the Fair Market Value of a share of Company Stock.]

 

--------------------------------------------------------------------------------


4.   Nontransferability of Option.  Unless otherwise determined by the Committee
pursuant to Section 22 of the Plan, the Option shall not be assignable or
transferable otherwise than by will or by the laws of descent and distribution
and the Option may be exercised, during the lifetime of the Optionee, only by
the Optionee or the Optionee's legal representative.

 

5.   Exercise of Option.  The Option may be exercised by written notice pursuant
to the form provided by the Company, delivered to the Secretary of the Company
or his or her designee, specifying the portion of the Option to be exercised and
accompanied by payment therefor.  The Exercise Price for any shares of common
stock of the Company purchased pursuant to the exercise of the Option shall be
paid in full upon such exercise by one or a combination of the means provided in
Section 7(c)(ii) of the Plan.

 

6.   Undertakings by Optionee. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Corporate
Governance and Nominating Committee or the Committee may, in its discretion,
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Optionee pursuant to the express
provisions of this Stock Option Agreement or the Plan.

 

7.   Notices.  Any notice required or permitted under this Stock Option
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Optionee either at the Optionee's address as last known by the Company or such
other address as the Optionee may designate in writing to the Company.

 

8.   Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Stock Option Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

9.   Amendments.  Except as otherwise provide in Section 12 hereof, this Stock
Option Agreement may be amended or modified at any time only by an instrument in
writing signed by each of the parties hereto.

 

10.   Survival of Terms.  This Stock Option Agreement shall apply to and bind
the Optionee and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

 

11.   Agreement Not a Contract for Services.  Neither the grant of the Option,
the execution of this Stock Option Agreement nor any other action taken pursuant
to this Stock Option Agreement shall constitute or be evidence of any agreement
or understanding, express or implied, that the Optionee has a right to continue
to provide services as a director of the Company for any period of time or at
any specific rate of compensation.

 

12.   Severability.  If a provision of this Stock Option Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms.  Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.

2

--------------------------------------------------------------------------------


13.   Governing Law.  This Stock Option Agreement shall be governed by and
construed according to the laws of the State of New Jersey, without regard to
the conflicts of law rules thereof.

 

14.   Incorporation of Plan; Acknowledgment.  The Plan is hereby incorporated
herein by reference and made a part hereof, and the Option and this Stock Option
Agreement are subject to all terms and conditions of the Plan.  In the event of
any inconsistency between the Plan and this Stock Option Agreement, the
provisions of the Plan shall govern.  By signing this Stock Option Agreement,
the Optionee acknowledges having received and read a copy of the Plan.

 

(The remainder of this page is intentionally blank.)

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Stock
Option Agreement on the day and year first above written.

 

                                                                                          

Selective Insurance Group, Inc.

By:

Title:

 

 

                                                                                          

                                                                               
[DIRECTOR]

4

 

--------------------------------------------------------------------------------
